1    JACQUELINE A. FORSLUND
     Forslund Law, LLC
2    CSBN 154575
3    P.O. Box 4476
     Sunriver, OR 97707
4    Telephone: 541-419-0074
     Fax:          541-593-4452
5    Email:        jaf@forslundlaw.com
6
     Attorney for Plaintiff
7

8                                   UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA

10   JESSICA R. KISNER,                  )                Case No. 2:19-cv-00673-EFB
                                         )
11         Plaintiff                     )                STIPULATION AND PROPOSED
                                         )                ORDER FOR EXTENSION OF TIME
12
     v.                                  )                TO FILE PLAINTIFF'S REPLY BRIEF
13                                       )
     ANDREW M. SAUL,                     )
14   Commissioner of Social Security,    )
                                         )
15
           Defendant                     )
16                                       )
     ____________________________________)
17
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 21 Days to March 25, 2020, for Plaintiff to file her Reply Brief, in accordance with the

20   Court’s Scheduling Order. It is requested due to the fact that Plaintiff’s counsel has multiple filings
21
     due over the next couple of weeks and needs additional time to examine and respond to Defendant’s
22
     arguments.
23

24

25

26

27

28

     Kisner v. Berryhill            Stipulation and Proposed Order    E.D. Cal. 2:19-cv-00673-EFB
1    The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
2

3
                                                  Respectfully submitted,
4

5

6
     Date: March 3, 2020                          JACQUELINE A. FORSLUND
                                                  Attorney at Law
7

8                                                 /s/Jacqueline A. Forslund
9
                                                  JACQUELINE A. FORSLUND

10                                                Attorney for Plaintiff

11

12
     Date: March 3,2020                           MCGREGOR W. SCOTT
13                                                United States Attorney
                                                  DEBORAH STACHEL
14                                                Regional Chief Counsel, Region IX
                                                  Social Security Administration
15

16                                                /s/S. Wyeth McAdam
                                                  S. WYETH MCADAM
17                                                Special Assistant United States Attorney
                                                  *By email authorization
18

19                                                Attorney for Defendant

20
                                                   ORDER
21

22   APPROVED AND SO ORDERED.

23

24
     DATED: March 4, 2020.                        ____________________________
25                                                EDMUND F. BRENNAN
                                                  UNITED STATES MAGISTRATE JUDGE
26

27

28

     Kisner v. Berryhill           Stipulation and Proposed Order    E.D. Cal. 2:19-cv-00673-EFB
